Order, Supreme Court, New York County (Karen S. Smith, J.), entered February 7, 2007, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, with costs.
The claims of tortious interference with contract, unfair competition and unjust enrichment broadly allege that the former employee is barred by the subject agreements from competing in any manner with plaintiff. Plaintiff failed to allege facts sufficient to support the claims. Without allegations as to how the former employee breached those provisions and how defendant induced the breach, the complaint fails to state a cause of action.
Nor do we perceive any basis for granting leave to replead. Concur—Tom, J.P., Saxe, Nardelli, Sweeny and Catterson, JJ.